Citation Nr: 0302694	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of zero 
percent for scars of the right leg. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1983 and from October 1987 to January 1990.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
scars of the right leg and assigned a zero percent rating.  
The veteran expressed disagreement with the disability 
evaluation.  The veteran did not express disagreement with 
the other issues in the June 2001 rating decision.  


FINDINGS OF FACT

1.  The revised rating criteria of 38 C.F.R. § 4.118 
effective from August 30, 2002, are more favorable to the 
veteran's claim.    

2.  Prior to and after August 30, 2002, the service-connected 
scars of the right leg are manifested by a scar that is 3.5 
inches in size and is located superior and medial to the knee 
and a scar that is 2.5 inches in size and is located inferior 
and lateral to the knee; the scars are well-healed and are 
not associated with the underlying tissue, are not tender or 
painful upon palpation, and do not limit the function of the 
right leg.  


CONCLUSION OF LAW

Prior to and from August 30, 2002, the criteria for a 
disability evaluation in excess of zero percent for the 
service-connected scars of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (in effect prior to August 30, 2002), 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2002), 67 Fed. Reg. 49,596, 
49599 (July 21, 2002) (to be codified at 38 C.F.R. § 4.118).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with a VA examination in June 
2001 to determine the nature, extent, and severity of the 
service-connected scars of the right leg.  The veteran and 
her representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a November 2002 
letter, the Board notified the veteran of the evidence needed 
to substantiate her claim and offered to assist her in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The Board asked the veteran 
to identify any health care providers who have treated her 
for the disability in question.  In a November 2002 letter, 
the Board notified the veteran of the changes in the rating 
criteria for scars.  The Board also advised the veteran that 
she was permitted to submit additional evidence in support of 
her claim.  The veteran did not respond to the letters and 
did not identify any other evidence.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.

Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).


From August 30, 2002, the Schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2002). 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 1.  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2002).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 1.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note 2.  

Scars, superficial and unstable are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note 1.  A superficial scar is 
one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Note 2.  

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation (See § 4.68 of this part on the 
amputation rule.). 38 C.F.R. § 4.118, Diagnostic Code 7804, 
Note 2.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The veteran's claim of entitlement to a disability evaluation 
in excess of zero percent for the scars of the right leg was 
filed on October 10, 2000.  As noted above, the applicable 
rating criteria for the skin were amended effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of the rating criteria for the skin.  The Board 
notes that the veteran's service-connected scars of the right 
leg are evaluated under Diagnostic Code 7805, other scars 
which are rated on the limitation of function of the part 
affected.  The Board notes that the provisions of Diagnostic 
Code 7805 have not changed under the former and revised 
provisions of 38 C.F.R. § 4.118.  However, the Board finds 
that the revised version of 38 C.F.R. § 4.118 is more 
favorable to the veteran's claim because the revised rating 
criteria provides higher disability evaluations that may be 
assigned.  For instance, the revised criteria provides 
ratings up to 40 percent for scars other than head, face or 
neck scars.  Under the former version of the rating criteria, 
disability evaluations in excess of 10 percent were only 
available for third degree burn scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (in effect prior to August 30, 
2002).  The revised rating criteria provides disability 
evaluations in excess of 10 percent for scars other than burn 
scars.  See 38 C.F.R. § 4.118 (in effect from August 30, 
2002).  For these reasons, the Board finds that the revised 
rating criteria are more favorable to the veteran's claim, 
since higher disability evaluations are available.  

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of the 
rating criteria for the skin prior to August 30, 2002, the 
effective date of the amended regulations.  The Board will 
then analyze the veteran's claim under the revised rating 
criteria for the skin from August 30, 2002, since the revised 
version is more favorable to the veteran's claim.  

October 10, 2000 to August 29, 2002  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
zero percent for the service-connected scars of the right leg 
under the former provisions of Diagnostic Code 7805, other 
scars, rate on limitation of function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior 
to August 30, 2002).  

The medical evidence of record shows that the scars of the 
right leg do not affect the function of the right leg.  The 
June 2001 VA examination report indicates that the scars on 
the right legs were well-healed.  The first scar was superior 
and medial to the knee and was 3.5 inches long.  The second 
scar was inferior and lateral to the knee and was 2.5 inches 
long.  The scars were not fixated to the underlying tissue.  
The medical evidence of record shows that the veteran has 
pain with motion of the right leg.  However, there are other 
service-connected disabilities that affect the right leg and 
the pain with motion is considered when evaluating these 
disabilities.  For example, service connection is in effect 
for status post excision of fibrous dysplasia of the right 
tibia and femur and a 10 percent evaluation is currently 
assigned.  The June 2001 rating decision indicates that the 
10 percent evaluation under Diagnostic Code 5013 contemplates 
the pain with motion of the right knee.  There is no evidence 
that the service-connected scars of the right leg causes any 
type of limitation of function of the right leg.  Thus, a 10 
percent evaluation under the former provisions of Diagnostic 
Code 7805 is not warranted.  

The medical evidence of record shows that the scars are well-
healed and there was no tenderness to palpation of the scars 
upon VA examination in June 2001.  There is no medical 
evidence that the scars were painful to palpation.  Thus, a 
10 percent evaluation under the former provisions of 
Diagnostic Code 7804, scars, superficial, tender and painful 
on objective demonstration, is not warranted.    

There is no evidence that the scars of the right leg are 
poorly nourished with repeated ulcerations.  The medical 
evidence shows that the scars were well-healed.  Thus, a 10 
percent evaluation is not warranted for the scars under the 
former provisions of Diagnostic Code 7803, scars superficial, 
poorly nourished with repeated ulcerations.  

In summary, a compensable disability evaluation is not 
warranted for the service-connected scars of the right leg 
under the former provisions of 38 C.F.R. § 4.118, the rating 
schedule for skin disorders, from October 10, 2000 to August 
29, 2002.  The preponderance of the evidence is against the 
veteran's claim for a disability evaluation in excess of zero 
percent for the scars of the right leg from October 10, 2000 
to August 29, 2002 and the claim is denied.  


From August 30, 2002

As discussed above, the veteran's service-connected scars of 
the right leg are rated under Diagnostic Code 7805, other 
scars rated on limitation of the part affected.  The revised 
provisions of Diagnostic Code 7805 are the same as the former 
provisions.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in 
effect prior to and after August 30, 2002).

As discussed above, the medical evidence of record shows that 
the scars of the right leg do not affect the function of the 
right leg.  The June 2001 VA examination report indicates 
that the scars on the right legs were well-healed.  The scars 
were not fixated to the underlying tissue.  The medical 
evidence of record shows that the veteran has pain with 
motion of the right leg.  However, there are other service-
connected disabilities that affect the right leg and the pain 
with motion is considered when evaluating these disabilities.  
For example, service connection is in effect for status post 
excision of fibrous dysplasia of the right tibia and femur 
and the 10 percent evaluation currently assigned under 
Diagnostic Code 5013 contemplates pain with motion of the 
right knee.  There is no evidence that the service-connected 
scars of the right leg causes any type of limitation of 
function of the right leg.  Thus, a 10 percent evaluation 
under the revised provisions of Diagnostic Code 7805 is not 
warranted.  

The medical evidence of record shows that the scars of the 
right leg are not fixated to the underlying tissue.  The 
revised provisions of 38 C.F.R. § 4.118 define a deep scar as 
a scar which is associated with underlying soft tissue 
damage.  Thus, under the revised provisions, the service-
connected scars of the right leg are not considered to be 
deep, and the revised provisions of Diagnostic Code 7801, 
scars other than the head, face or neck that are deep or that 
cause limitation of motion, are not for application.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect from 
August 30, 2002).  

A compensable disability evaluation for the scars of the 
right leg is not warranted under the revised provisions of 
Diagnostic Code 7802, scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion.  
See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).  The 
veteran's scars of the right leg are considered to be 
superficial scars since the scars are not associated with the 
underlying tissue.  The medical evidence shows that the scars 
cover an area much less than 144 square inches (929 sq. cm.).  
The medical evidence of record shows that the two scars are 
3.5 inches in size and 2.5 inches in size.  Thus, a 10 
percent evaluation under the revised provisions of Diagnostic 
Code 7802 is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2002).  

A compensable disability evaluation for the scars of the 
right leg is not warranted under the revised provisions of 
Diagnostic Code 7803, scars, superficial and unstable.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  In the present case, the 
scars of the right leg are described in the June 2001 VA 
examination report as well-healed.  There were no findings of 
a loss of covering of the skin.  

A compensable disability evaluation for the scars of the 
right leg is not warranted under the revised provisions of 
Diagnostic Code 7804, scars, superficial and painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  In the present case, the scars of the right leg are 
described in the June 2001 VA examination report as being 
well-healed.  There were no findings that the scars were 
painful upon examination.  

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a zero percent evaluation 
is warranted for the service-connected scars of the right leg 
since October 10, 2000, the date of receipt of the initial 
claim.  There is no evidence that the veteran's service-
connected disability has met the criteria for a higher rating 
at any time since October 10, 2000.  It appears from the 
medical evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted.

In June 2001 the veteran submitted photographs of the scars, 
asking that they be rated on the basis of disfigurement.  
Disfigurement is not a factor for rating superficial scars, 
under the old or the new criteria, unless they are on the 
head, face, or neck.  The Board recognizes, and the 
photographs demonstrate, that the scars are visible; but they 
appear no more than slightly disfiguring.  They are not a 
basis for a compensable rating.  The veteran's representative 
notes that a review by VA's Central Office was requested, and 
describes this as an "extra-schedular" evaluation.  In the 
October 2001 statement of the case the RO (Decision Review 
Officer) explained that this referral procedure under 
Diagnostic Code 7800 was for scars of the head, face, or 
neck, and implicitly declined to make such a referral.  The 
Board notes as well that the Diagnostic Code allows for such 
referral for "the most repugnant, disfiguring, 
conditions[.]"  Clearly these scars are not of that 
magnitude.  The Board agrees that referral is not indicated.

In summary, a compensable disability evaluation is not 
warranted for the service-connected scars of the right leg 
under the former or revised provisions of 38 C.F.R. § 4.118 
for the reasons and bases described above.  The preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of zero percent and the claim 
is denied. 


ORDER

Entitlement to a disability evaluation in excess of zero 
percent for scars of the right leg is denied.  


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

